Citation Nr: 1409848	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-28 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to reimbursement under the provisions of Chapter 30, Title 38 of the United States Code (Montgomery GI Bill - Active Duty) for fees related to License and Certification (LAC) tests administered on May 13, 2010 and May 18, 2010.


ATTORNEY FOR THE BOARD

J. Nilon, Counsel


INTRODUCTION

The appellant entered active service in September 2001 and is apparently still on active duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Education Center in Atlanta, Georgia that authorized reimbursement for claimed LAC testing fees in February 2010, March 2010 
and June 2010, but denied reimbursement for LAC testing fees on May 13, 2010 and May 18, 2010.


FINDINGS OF FACT

1.  The State Approval Agency withdrew approval of tests ISCW 642-825 and ISCW 643-845 effective from April 1, 2010.

2.  The appellant took test ISCW 642-825 on May 13, 2010, and he took test ISCW 642-845 on May 18, 2010.


CONCLUSION OF LAW

The requirements for reimbursement of testing fees for LAC tests administered on May 13, 2010, and on May 18, 2010, are not met.  38 U.S.C.A. §§ 3011, 3452(b), 3689 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.4268, 21.7720, 21.7142(c) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations under the Veterans Claims Assistance Act (VCAA) have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013). 

The United States Court of Appeals for Veterans Claims (Court) has held that the duties to notify and assist under the VCAA are relevant to Chapter 51 of Title 38 of the United States Code but do not apply in educational benefits situations.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004) and Sims v. Nicholson, 19 Vet. App. 453 (2006).  

Nonetheless, the Board points out that the appellant was provided during the course of the appeal with a copy of the decision denying the benefit claimed.  A Statement of the Case (SOC) in July 2011 identified the evidence considered and advised 
the appellant of the reasons why the claim remained denied.  Through his correspondence to VA the appellant has demonstrated his understanding of the elements required to show entitlement to the benefit sought on appeal.     

The appellant was advised of his entitlement to a hearing before the RO's Decision Review Officer and/or before the Board, but he has not requested such a hearing.  Further, the appellant has not asserted, and the file does not show, that there are any entities having additional evidence that should be pursued prior to appellate review.  

The Board finds that under the circumstances the RO has satisfied any extant duties to notify and assist the appellant, and that adjudication of the appeal at this point presents no risk of prejudice to the appellant.  See e.g. Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Therefore, as all relevant evidence has been received, the Board may proceed with adjudication of the claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Applicable Laws and Regulations

The Montgomery GI Bill (MGIB) - Active Duty represents a program designed to promote and assist the All-Volunteer Force program and the Total Force Concept of the Armed Forces by establishing a program of educational assistance for qualifying persons who entered the Armed Forces of the United States after June 30, 1985.   The provisions of the MGIB are codified at 38 U.S.C.A. §§ 3001-3006 (West 2002 & Supp. 2013) with the implementing regulations found at 38 C.F.R. §§ 21.7000-21.7320 (2013). 

Administration of educational benefits is codified at 38 U.S.C.A. §§ 3670-3699 with implementing regulations found at 38 C.F.R. §§ 21.4001-21.4280.

The term "program of education" for Chapter 30 benefits includes licensing or certification tests, the successful completion of which demonstrates an individual's possession of the knowledge or skill required to enter into, maintain, or advance in employment in a predetermined and identified vocation or profession, provided such tests are approved by the Secretary in accordance with 38 U.S.C.A. § 3689. 
38 C.F.R. § 3002(3), 3452(b).  No payment may be made for a licensing or certification test unless (1) the test has been approved under section 3672(b)(2)(B); (2) the Secretary determines that the test is required under Federal, State or 
local law or regulation for an individual to enter into, maintain, or advance in employment in a predetermined and identified vocation or profession; or, (3) the test is generally accepted in accordance with relevant government, business, or industry standards, employment policies or hiring practices as attesting to a level 
of knowledge or skill required to qualify to enter into, maintain, or advance in employment in a predetermined and identified vocation or profession.  38 U.S.C.A. § 3689(b).  Under 38 U.S.C.A. § 3672(b)(2)(B), a licensure test offered by a Federal, State, or local government is deemed to be approved. 

The implementing regulations additionally note that, in administering benefits under Chapter 30, courses must be approved by the State approving agency (SAA) for the State in which the educational institution is located or otherwise has approval authority or by VA.  38 C.F.R. § 21.7220(a).  In approving licensing and certification tests, VA and the SAA should apply 38 C.F.R. § 21.4250, and 
21.4268. 38 C.F.R. § 21.7220(b).  These regulations provide details outlining the requirements for approval and the application process the school should take to obtain approval of the licensing and certification test.

VA will reimburse the beneficiary for taking an approved licensing or certification test at the lower of the following amounts: (1) the fee charged by the organization offering the test; $2,000.00; or, an amount determined by multiplying the beneficiary's remaining months and days of entitlement to educational benefits 
by his or her monthly rate of basic educational assistance.  38 C.F.R. § 21.7142(c). No payment may be made for a licensing or certification test unless VA determines that the legal requirements have been met with respect to such test and the organization or entity offering the test.  38 U.S.C.A. § 3689(a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim 
on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the education file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

In July 2008 the Agency of Original Jurisdiction (AOJ) advised the appellant that he is eligible for educational benefits under the MGIB, but his chosen educational center (Pearson VUE Testing Center) was not approved by the State Testing Agency, so VA could not pay for his courses of instruction.


Thereafter, and prior to the present claim, the appellant requested reimbursement for license and certification (LAC) tests administered on July 16, 2008; June 28, 2008; July 2, 2009; and, two tests on August 15, 2009.  These tests were reimbursed by the AOJ.

In his present claim, dated in July 2010, the appellant requested reimbursement for LAC tests as follows: BSCI 642-901 (administered on February 18, 2010), BCMSN 642-812 (March 1, 2010); ISCW 642-825 (May 13, 2010); ISCW 642-845 (May 18, 2010); and CCIE Voice 350-030 (June 29, 2010).

The AOJ researched the tests claimed by the appellant on October 5, 2010, using the VA WEAMS Institutional search program.  CCIE Voice 350-030 350-030 (June 2010) was found to be currently valid and was approved for payment.  The other tests were found to have been withdrawn from authorization effective from April 1, 2010.  Because the tests in February (BSCI 642-901) and March (BMSCN 642-812) were administered prior to this withdrawal, the fees for those tests were reimbursed.  However, the two tests administered in May (ISCW 642-825 and 642-845) were administered after authorization was withdrawn, and reimbursement was accordingly denied.

In his Notice of Disagreement (NOD), received in October 2010, the appellant asserted that the tests were valid when he took them, as demonstrated by the fact that his scores were accepted toward eventual Cisco Certified Network Professional certification, which was awarded in May 2010.  The appellant stated he supposed that by the time his request was processed the test had been updated by Cisco, but at any rate the tests were valid when they were taken.  

During the course of the appeal the appellant requested and received reimbursement of fees for LAC tests that were administered in May 2011 and in July 2011.

In his substantive appeal, received in September 2011, the appellant reiterated that in May 2010, when he took the two tests in question, those tests were valid under the Cisco Systems curriculum.  He enclosed a copy of his May 2013 certificate as a Cisco Certified Network Professional as evidence that the tests were valid when taken.  The appellant asserted that shortly after he took the tests they were replaced by more current versions, which accounts for why the tests were characterized as invalid when his claim was processed.  The appellant asserted that the new versions of the tests are covered by the MGIB, so reimbursement should be made for tests that were still valid when taken. 

On review of the file, the Board finds the tests in question were not valid when the Veteran took them.  WEAMS clearly shows the tests were not accepted as valid by the State approving agency from April 1, 2010, through at least October 5, 2010 (the date of the WEAMS report on which the AOJ's decision was based).  While the tests were apparently considered to be valid by Cisco, this is immaterial; as the evidence shows the State approving agency did not consider the tests to be valid during the period in question, reimbursement cannot be made under the laws and regulations administered by VA.

The Board appreciates that the Veteran no doubt took the two LAC tests in question in the sincere belief that they were approved by VA and would be reimbursed, as indeed other LAC tests before and after have been reimbursed.  While the Board is sympathetic toward the appellant, the Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

In sum, the Board has found the requirements for reimbursement of fees for LAC tests administered on May 13, 2010 and May 18, 2010, are not met.  Accordingly, the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

  

ORDER

Reimbursement for LAC test fees on May 13, 2010 and May 18, 2010, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


